Citation Nr: 1723569	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  93-10 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected psychiatric disability, to include posttraumatic stress disorder (PTSD), currently rated 30 percent prior to November 7, 1996, 70 percent from November 7, 1996, (and 100 percent from June 11, 2011) (with the exception of periods of a temporary total hospitalization rating pursuant to 38 C.F.R. § 4.29).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to November 17, 2007.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1970.  

These matters come to the Board of Veteran's Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, dated in February 2008.  

The February 2008 rating decision granted service connection for a psychiatric disability, to include PTSD, and assigned a 10 percent initial rating, effective from December 14, 1990.  The Veteran expressed disagreement with the assigned rating and the present appeal ensued.  In subsequent rating decisions, the RO increased the assigned rating and created staged initial ratings.  As these increases did not represent a complete grant of the benefits on appeal, the Veteran's appeal for a higher initial rating for PTSD remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In a March 2009 rating decision, the RO granted a 30 percent initial rating, effective January 6, 2009, for the Veteran's service-connected psychiatric disability, to include PTSD.  A Board decision in October 2009 determined that service connection was warranted effective December 3, 1986.  In a July 2011 rating decision, the RO assigned temporary total hospitalization ratings, pursuant to 38 C.F.R. § 4.29, from December 3, 1986 through March 31, 1987, and from February 1, 1990 through February 28, 1990.  Evaluations of 30 percent were assigned from April 1, 1987, through January 31, 1990, and from March 1, 1990.  

In January 2013, the Board granted a 70 percent staged initial rating for the service-connected psychiatric disability, to include PTSD, effective June 11, 2011, and continued the 30 percent rating for the periods prior to June 11, 2011.  The January 2013 decision also remanded the issue of entitlement to a TDIU for further evidentiary development.  

The Veteran appealed the Board's January 2013 decision to continue the 30 percent disability rating prior to June 11, 2011, to the United States Court of Appeals for Veterans Claims (Court).  A January 2014 Joint Motion for Partial Remand (Joint Motion) requested that the Court vacate those parts of the Board's decision that denied entitlement to an initial rating in excess of 30 percent for a psychiatric disability, to include PTSD, prior to June 11, 2011.  The Court promulgated an Order in February 2014 that granted the Joint Motion and remanded the case for readjudication in compliance with its directives.  

In addition, VA received a notice of disagreement on January 22, 2014, as to the Veteran's 70 percent rating for a psychiatric disability, to include PTSD, and the effective date of June 11, 2011, assigned for this rating.  The Veteran requested that this issue be reviewed by a Decision Review Officer (DRO).  In a July 2015 supplemental statement of the case, the DRO continued the 70 percent rating effective June 11, 2011.  In the same supplemental statement of the case, the DRO also denied the Veteran's claim for a TDIU.  

In October 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  Following the hearing, the Veteran submitted additional evidence in support of his claim along with a waiver of initial AOJ review in accordance with 38 C.F.R. § 20.1304(c). 

Following issuance of, and in compliance with, the Court's February 2014 Order, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) in October 2014.  The case returned to the Board in May 2016, at which time the Board granted entitlement to a staged initial disability rating of no greater than 70 percent for a psychiatric disability, to include PTSD, from November 7, 1996, through June 10, 2011, as well as entitlement to a staged initial disability rating of 100 percent for a psychiatric disability, to include PTSD, effective June 11, 2011.  However, the May 2016 Board decision denied entitlement to a staged initial disability rating in excess of 30 percent for a psychiatric disability, to include PTSD, from April 1, 1987 through January 31, 1990, and from March 1, 1990 through November 6, 1996.  The May 2016 Board decision also granted entitlement to a TDIU effective from June 11, 2011, and remanded the issue of entitlement to an extraschedular TDIU, prior to June 10, 2011, for additional evidentiary development.  

The Veteran appealed the Board's May 2016 decision to the Court.  A November 2016 Joint Motion partially vacated and remanded the May 2016 Board decision to the extent that it denied the Veteran's claim of entitlement to staged ratings higher than 30 percent for a psychiatric disability, to include PTSD, for the periods from April 1, 1987 through January 31, 1990, and from March 1, 1990 through November 6, 1996, as well as to the extent that it denied entitlement to a TDIU prior to June 11, 2011.  

Pursuant to the Remand portion of the Board's May 2016 decision, the claim of entitlement to a TDIU prior to June 11, 2011, was referred to the Director, Compensation Service, for consideration of whether a TDIU on an extraschedular basis was warranted.  Based on the Director's Administrative Review of Extraschedular Consideration under 38 C.F.R. § 4.16(b), the RO issued a November 2016 rating decision which granted entitlement a TDIU effective November 17, 2007, (one year prior to the date his claim for a TDIU was received), and granted basic eligibility to Dependents' Educational Assistance effective November 17, 2007.  As such, the issue of entitlement to an earlier effective date for a TDIU has been changed in the caption above to reflect the current effective date of entitlement to a TDIU.  

However, in February 2017, the Veteran filed a notice of disagreement in response to the November 2016 rating decision in which he disagreed with the effective dates assigned for a TDIU and basic eligibility to Dependents' Educational Assistance.  This notice of disagreement explicitly requested to schedule a Decision Review Officer (DRO) hearing wherein the Veteran would appear at the RO and his attorney would appear via teleconference.  To date, this DRO hearing has not been conducted.  

The issue of entitlement to a TDIU prior to November 17, 2007, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since April 1, 1987, psychiatric symptomatology is shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment, with deficiencies in most areas; the ability to establish and maintain effective or favorable relationships with people was severely impaired, and symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  


CONCLUSION OF LAW

The criteria for staged ratings of 70 percent for a psychiatric disability, to include PTSD, for the periods from April 1, 1987 through January 31, 1990, and from March 1, 1990 through November 6, 1996, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the issue of a higher initial rating for PTSD, the appeal decided in this decision arises from the Veteran's disagreement with the initial disability ratings assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  38 C.F.R. § 3.159(b)(3); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the appellant's appeal as to the initial rating and effective date assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the Veteran was issued copies of the rating decisions on appeal, statements of the case, and supplemental statements of the case, which set forth the relevant law applicable to the assignment of an effective date for service connection, the diagnostic codes for rating the disabilities at issue, and descriptions of the rating formulas for all possible schedular ratings under these diagnostic codes.  Accordingly, the duty to notify has been satisfied as to the increased ratings issues decided herein.  

The duty to assist the Veteran has also been satisfied in this case. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was provided VA examinations in January 2009, June 2011, and June 2015 relevant to PTSD.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners either reviewed the claims file or took a detailed history from the Veteran that was consistent with the evidence of record; considered the Veteran's reported symptomatology; conducted relevant examinations of the Veteran; and provided the medical information necessary to address the rating criteria for the Veteran's service-connected PTSD.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds these examinations to be adequate.   

As noted above, the Veteran was afforded a hearing before the undersigned VLJ in October 2015.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with this regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning symptoms of and treatment for his PTSD.  The VLJ also asked the Veteran about his employment history.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of these elements.  Furthermore, the VLJ solicited information as to the existence of any outstanding evidence and granted the Veteran sixty days to submit identified additional evidence.  The undersigned VLJ asked the Veteran whether he felt he had an opportunity to address the issues raised by his claims, and the Veteran responded that he did.  In addition, the undersigned VLJ informed the Veteran of the steps necessary to submit any additional arguments or evidence.  The Veteran was assisted at the hearing by his representative, and neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Veteran seeks entitlement to staged ratings higher than 30 percent for a psychiatric disability, to include PTSD, for the periods from April 1, 1987, through January 31, 1990, and from March 1, 1990, through November 6, 1996.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which are based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease, the resulting disability, and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability be considered in the context of the entire recorded history.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  

In adjudicating these claims, the Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Thus, the Board's analysis below will focus specifically on what evidence is needed to substantiate his claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board notes that effective November 7, 1996, during the pendency of this appeal, VA's Schedule, 38 C.F.R. Part 4, was amended with regard to rating mental disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).   

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000).  However, the former version remains for consideration throughout the rating period on appeal, both prior to and after the effective date of the change.  The periods relevant to this decision are both prior to the November 7, 1996, amendments.

In May 2011, the RO provided the Veteran with written notice of both the new and old regulations for rating psychiatric disabilities.  Thus, the Board finds that it may proceed with a decision on the merits of the Veteran's claim, with consideration of the original and revised regulations, without prejudice to the Veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-94 (1993).  

Before November 7, 1996, the General Rating Formula for Psychoneurotic Disorders (VA Schedule) read as follows:

A 30 percent rating is assigned when there is definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, and efficiency and reliability levels as to produce definite industrial impairment.

A 50 percent rating is assigned when the ability to establish or maintain effective or favorable relationships with people is considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment. 

A 70 percent rating is assigned when the ability to establish and maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment. 

A 100 percent rating is assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; or when there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; or when the veteran is demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the term "definite" in 38 C.F.R. § 4.132 is "qualitative" in character, whereas the other terms are "quantitative" in character, and invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate "reasons or bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 2002).

In a precedent opinion, dated November 9, 1993, the General Counsel for VA concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VAOPGCPREC 9-93, 59 Fed. Reg. 4753 (1994).  In that opinion, the term "considerable," as used in 38 C.F.R. § 4.132 to describe the criterion for a 50 percent evaluation, was defined to describe a "rather large" degree of strength or intensity.  Id. at 5.  VA, including the Board, is bound by this interpretation of the term.  38 U.S.C.A. § 7104(c) (West 2002).

Under the pre-November 7, 1996 regulation, the finding of only one of the criteria listed for a 100 percent rating in Diagnostic Code 9411 may be sufficient to support the assignment of that rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).   

The VA General Rating Formula for Mental Disorders, since November 7, 1996, reads in pertinent part: 

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent rating - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The general rating formula for mental disorders is meant to provide a regulatory framework for placing veterans on a disability spectrum based on their objectively observable symptoms.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating, and a Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (5th ed. 2013) (DSM-5).  38 C.F.R. § 4.125.

The Veteran's appeal was certified to the Board from the AOJ after August 4, 2014.  As such, the amendment to the portion of the Schedule for Rating Disabilities (38 C.F.R. § 4.130), which addresses mental disorders, to remove references to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), is applicable in this case.  See 79 Fed. Reg. 149, 45094 (August 4, 2014) and 80 Fed Reg. 53, 14308 (March 19, 2015).  

The Veteran received in-patient care at the VAMC in Dallas, Texas, from November 3, 1986, to March 13, 1987.  On admission, the Veteran reported a history of depression and chronic unemployment.  

In a letter to his U.S. Senator dated in March 1987, the Veteran discussed his recent psychiatric symptoms.  He stated that he had been suffering from acute depression and suicidal thoughts following being punished by his treatment team for depressive sleeping during lectures.  He was also having hallucinations, nightmares, and "much depression."  He referenced his psychiatric history, which included suicide attempts, wrist slashing, drug overdoses, attempts at jumping from high places, acute depression, violent destructive behavior, deprivation and hallucinations, and depressive sleeping episodes.  
 
In June 1988, the Veteran was admitted to a domiciliary with reported depression and suicidal thoughts, specifically a plan to overdose on pills.  On different occasions during this time frame, the Veteran both denied and admitted to suicidal ideation.  He denied hearing voices, but admitted to paranoid delusions of people following him.

At a VA examination in March 1991, the Veteran reported suffering from mental and post-traumatic stress, nightmares, loss of memory, loss of sleep, and fatigue.  He was also having difficulty with coping and finding employment.  His PTSD symptoms included daily flashbacks and nightly nightmares about the automobile accident he was in during service.  On examination, the Veteran was oriented to time, place, and person.  His affect was flattened, judgment was questionable, and insight was fair.  The Veteran's peer relationships were described as variable and his temper as short.  In addition to sleeping poorly, the Veteran exhibited poor memory and concentration.  His energy was diminished, he experienced mild mood swings, and he reported feeling depressed but denied crying spells or suicidal ideation.  It was observed that the Veteran spoke in a vague, rambling manner.  He reported feeling occasionally paranoid and he was fearful of having another accident.  The examiner concluded that PTSD was the probable diagnosis, noting that the Veteran seemed to keep to himself and was rather withdrawn and de-personalized, with associated anxiety and depression.  The examiner assessed the Veteran's incapacity as marked, noting that he had been living in the Leavenworth Domiciliary for one year, where he was receiving rather intensive care.  

At a June 1992 examination with a clinical psychologist, the Veteran reported stress, nightmares, blackouts, being scared to drive, memory problems, paranoia (described as "strange feelings like somebody's watching you or following you"), bouncing around, and not getting along with authorities.  The examiner reported that the Veteran was apprehensive, anxious, distant, and appeared clinically depressed.  He became more relaxed and animated later in the examination, but his affect remained moderately flat throughout.  The Veteran reported intermittent suicidal ideation.  On mental status examination, he was oriented to time, place, and person, but his remote memory was poor and he gave a vague and disorganized account of his personal history.  The Veteran's insight and judgment were poor, and he exhibited an inability to recognize the causative factors associated with his poor past adjustment.  He demonstrated little capacity for abstract thought with no demonstrated ability to interpret proverbs that were presented to him.  His thought processes were clouded and mildly confused, but psychotic thought processes were not directly observed.  The Veteran reported frequent paranoid ideation in the past, but no actual visual or auditory hallucinations and there was no evidence of organized delusional systems.  

It was noted that the Veteran had a tendency to isolate himself and then have the feeling that he was being watched or followed.  His resultant avoidance problem restricted his daily activities to a minor extent in the domiciliary setting.  The examiner noted that if the Veteran were on his own in the community, his social functioning would be expected to quickly deteriorate based on past occurrences.  Although the Veteran was capable of understanding and following simple one, two, and three part instructions, this ability diminished under conditions of stress and a reduction of structure.  It would then become increasingly difficult for the Veteran to sustain his concentration, even in routine activities.  The examining psychologist deemed the Veteran incapable of keeping a work schedule with average performance demands.  

The Veteran had a psychiatric evaluation in July 1992 for Social Security benefits.  The examiner found no evidence of organic mental disorders or schizophrenic, paranoid, or other psychotic disorders.  There was also no evidence of anxiety-related disorders.  However, the Veteran exhibited signs of affective disorder, described as disturbance of mood, accompanied by a full or partial manic depressive syndrome.  The Veteran's symptoms included decreased energy, difficulty concentrating or thinking, suicidal thoughts, and paranoid thinking.  Evidence of personality disorder was also noted, including inflexible and maladaptive personality traits causing either significant impairment in social or occupational functioning or subjective distress, as evidenced by oddities of thought, perception, speech, and behavior, persistent disturbances of mood or affect, pathological dependence, passivity, or aggressivity.  As to the severity of the Veteran's impairment, he had moderate restriction of his activities of daily living, moderate difficulty in maintaining social functioning, and often, his deficiencies of concentration, persistence, and pace resulted in a failure to complete tasks in a timely manner.  

The Veteran was provided a VA examination in April 1996.  The Veteran was described as calm, alert, pleasant, and cooperative.  He responded to questions in a logical and goal-directed manner, although his account of experiences in service was poorly organized.  Hallucinations, delusions, suicidal ideation, and homicidal ideation were all denied.  The Veteran was oriented to time, place, and person, his memory was intact for recent and remote events, his judgment was intact, and he had some insight.  The Veteran's prognosis was deemed good, as he had been able to maintain functional capacity and had not required hospitalization or close outpatient follow-up.  In addition, he had maintained adequate social function.  

In May 2014, the Veteran's attorney referred him to a private licensed psychologist for a psychological evaluation.  Following an examination of the Veteran and a review of his treatment records, the private licensed psychologist noted that the Veteran had significant deficiencies and symptoms in most areas including school, work, family relations, interpersonal relationships in general, anxiety, and mood.  The psychologist further opined that there was good reason to believe that these symptoms had been present at least since the Veteran's 1991 examination, and that it was reasonable to believe that he had been 70 percent disabled due to PTSD and unemployable since 1986. 

As discussed above, in May 2016, the Board remanded the issue of entitlement to a TDIU prior to June 11, 2011, on an extraschedular basis, so that the issue could be referred to the Director, Compensation Service, for consideration of whether a TDIU on an extraschedular basis was warranted.  The Director issued an Administrative Review which concluded that the Veteran was unable to secure and follow substantially gainful employment as the result of his service-connected disabilities prior to November 7, 1996.  She explained that the extent of social and occupational impairment that the record clearly demonstrated to result from the Veteran's service-connected PTSD combined with the disabling effects of his low back disability, as manifested by limited motion with pain and lower extremity radiculopathy, were shown to be so severely disabling, when considered in combination, that the Veteran was rendered disabled for substantially gainful activity.  The Director specifically acknowledged that the April 1996 VA psychiatric examination showed essentially normal findings and ruled out a PTSD diagnosis; however, she explained that this examination was in isolation from the overall evidentiary record prior to November 7, 1996, which contained numerous PTSD diagnoses and included clinical assessments that attributed substantial social and occupational impairment to the disorder.

In March 2017, the Veteran's attorney referred him to another private licensed psychologist for a psychological examination.  In an April 2017 examination report, following an examination of the Veteran and a review of his records, the private licensed psychologist opined within reasonable psychological certainty that the Veteran's PTSD symptoms had been consistent with a 70 percent disability rating since April 1987, as they caused occupational and social impairment, with deficiencies in most areas since that time.  The licensed psychologist further opined that the Veteran had been incapable of obtaining and maintaining substantial
employment due to his PTSD since 1994.  

Here, the Board finds the evidence demonstrates that for the periods from April 1, 1987 through January 31, 1990, and from March 1, 1990 through November 6, 1996, the Veteran's PTSD resulted in severe impairment of the ability to establish and maintain effective or favorable relationships with people, and symptoms of such severity and persistence resulting in the severe impairment in the ability to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with deficiencies in most areas.  See Mauerhan, 16 Vet. App. 436.  The evidence demonstrates that the Veteran exhibited consistent active/passive suicidal ideation, continuous depression, anxiety, impaired impulse control characterized by irritability and inability to relate to others, neglect of hygiene and personal care, and an inability to effectively maintain social or familial relationships, or manage competitive employment.  As a result, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 70 percent throughout the pendency of the appeal.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); see Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered the Veteran's entitlement to a 100 percent disability rating for these periods under the former criteria.  However, the Board determines that a 100 percent rating for psychiatric symptomatology is not warranted for the periods from April 1, 1987 through January 31, 1990, or from March 1, 1990 through November 6, 1996.   Indeed, the Veteran and his attorney indicated at his October 2015 Board videoconference hearing that they only sought a 70 percent rating for PTSD back to April 1, 1987.  

Under the former criteria, a 100 percent rating is for assignment when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; when there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities; or when the veteran is demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Although the Veteran was increasingly isolated during this period, his isolation was not total.  His peer relationship were described as "variable" and his social function was described as "adequate."    He was able to engage in group therapy sessions, and had limited family relations.  While the Veteran was often paranoid or fearful, there was no evidence of gross repudiation of reality.  He had also been able maintain sporadic employment until 1994.  Accordingly, the Veteran's PTSD manifestations during this period do not approximate symptoms that would entitle him to a 100 percent rating under the former criteria.       

The Board notes that the Veteran, as a lay witness not shown to have specialized medical knowledge or expertise, is competent to report symptoms of his PTSD, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board concludes that the findings of record provided by medical professionals are more probative given the professionals' expertise in evaluating mental disorders.  In this case, the private licensed psychologists who examined the Veteran opined that his psychiatric symptomatology met the criteria for a 70 percent rating since 1986.  

The Board has considered referral for extraschedular consideration for all periods on appeal herein.  Ordinarily, the VA Schedule will apply.  However, an extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director, Compensation Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular rating for the service-connected PTSD is inadequate.  The Veteran does not claim that his disability is exceptional or unusual.  He is simply requesting a higher rating.  The rating criteria allow for a higher schedular disability rating, and the Veteran's psychiatric disability, to include PTSD, was shown to be productive of the level of impairment described under the higher rating criteria for some of the staged rating periods.  

Furthermore, the criteria in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed.  Therefore, as it has done in this decision, the Board must address and consider symptoms other than those specifically listed, as well as overall level of impairment.  See, e.g., Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, with respect to any psychiatric symptom that was not specifically listed in the criteria, the symptom is contemplated by the criteria as the criteria expressly allows for consideration of symptoms other than those specifically listed.  In this case, the rating criteria are adequate and contemplate the Veteran's PTSD symptoms.  Therefore, referral for extraschedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a 70 percent rating, but no more, for a psychiatric disability, to include PTSD, for the periods from April 1, 1987 through January 31, 1990, and from March 1, 1990 through November 6, 1996, is granted.


REMAND

The Veteran also seeks entitlement to a TDIU prior to November 17, 2007.  As discussed above, the RO issued a November 2016 rating decision which granted entitlement a TDIU effective November 17, 2007, (one year prior to the date his claim for a TDIU was received), and granted basic eligibility to Dependents' Educational Assistance effective November 17, 2007.   In February 2017, the Veteran filed a notice of disagreement in response to the November 2016 rating decision in which he disagreed with the effective dates assigned for a TDIU and basic eligibility to Dependents' Educational Assistance.  This notice of disagreement explicitly requested to schedule a Decision Review Officer (DRO) hearing wherein the Veteran would appear at the RO and his attorney would appear via teleconference.  However, to date, this DRO hearing has not been conducted.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a DRO hearing at the RO at the earliest date possible.

2. After completing the above, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit remains denied, then a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


